DETAILED ACTION
This is the first office action on the merits in this application. The claims of January 8, 2021, are under consideration. Claims 1-20 stand pending. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 teach the limitation of “a method for applying a force between a joint”, or “between a jointed bone”, respectively. Examiner finds this wording to be strange, and respectfully suggests that the arrangement of the present invention is not applying a compression force between a joint, but rather across the joint. For instance, the joint is a singular portion, so it is unclear how a force can be applied between a singular structure. Correction is required. Examiner suggests amending to read “across a joint” and “across a joint of a jointed bone”, respectively. 
Claims 3 refers to “the projection and/or the chamber”.  Both projection, and chamber lack antecedent basis in the claim. Correction is required. 
Claims 6 and 16 refer to fasteners.  It is unclear, as claimed, if these are the same fasteners as required by claims 1 and 11, or different fasteners. Examiner believes these to be different fasteners, and physical distinction between the two components, or other clarification, is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Freid et al. (US 2004/0019353 A1).
Regarding claim 1, Freid teaches a method for applying a force across a joint (e.g. a spinal joint, abstract; used as at [0063]), the method comprising: 
engaging a first plate portion 32 as in fig. 2 with a first bone (first vertebra, [0063]) on a first side of the joint (intervertebral disc [0063]); 
engaging a second plate portion 34 as in fig. 2 with a second bone (second vertebra, [0063]) on a second, opposite side of the joint (intervertebral disc [0063]), wherein the first plate portion 32 and the second plate portion 34 are slidably engaged together [0064]; and 
applying a compressive force to the jointed bones [0061-64], wherein the first plate portion and the second plate portion are connected with a connector (the entire interconnecting structures of the plates 32/34, including aperture 38, slide portions, apertures 52, etc.), having an opening 38 configured to receive a fastener 36.
Regarding claim 2, the fastener 36 engages the connector with a threaded attachment.
Regarding claim 3, as best understood, the connector includes roughened surfaces 54. 
Regarding claim 4, at least one of the apertures 52 is considered to be a viewing aperture permitting viewing of an extent of relative telescoping of the plate portions. 
Regarding claims 5 and 6, the first and second plates 32/34 each include a head portion (portion of both plates including apertures 40 for receiving fasteners 182). 
Regarding claim 7, the term ‘angled’ is understood to mean ‘extending along some angle’. The heads of the plates are inherently angled relative to other portions of the plate portions. The head portions are clearly designed in order to conform to first and second bones (vertebrae) as described throughout Freid. Additionally, inclusion of particular angles into the plates is discussed at [0069], etc. 
Regarding claim 8, the head portions are curved to conform to the bones. [0012], [0069], etc. 
Regarding claim 9, the first plate portion 32 includes a narrowed portion adjacent the head portion, in the region of 32 which overlaps with 34 and is thinner, of the first plate portion 32.  
Regarding claim 10, the amount of compression applied by a surgeon during a surgical procedure is considered an ‘initial amount of static compression’. A dynamic compression is considered read upon by the additional movement of the plates closer to one another to accommodate settling/subsidence of vertebrae as at [0011], [0075], etc. 
Regarding claim 11, Fried teaches a method for applying a force between jointed bones (e.g. a spinal joint, abstract; used as at [0063]). The method comprising: 
securing a first plate portion 32 relative to a second plate portion 34 such that the first and second plate portions 32/34 slide relative to each other but do not separate [0011], [0064], [0075], the first plate portion 32 having a chamber (thinned portion seen receiving 34, therein) open at one end sized and dimensioned to slidably receive a projection (thin portion of 34, seen received by narrow portion of 32) of the second plate portion, and a connector (structures, taken together, 52, 54, 58, 38, etc.) having an opening 38 received within the chamber of the first plate portion 32 and a fastener 36 extending through the second plate portion (see e.g. fig. 4) and through the opening 38 in the connector; and 
fixing a position between the first and second plate portions 32/34 by further tightening the fastener 36 such that the projection is pinched against one or more surfaces of the chamber and is no longer able to slide relative to the chamber [0064, etc.].
Regarding claim 12, the fastener 36 engages the connector with a threaded attachment.
Regarding claim 13, the connector includes roughened surfaces 54 complementary to a contacting surface of the projection 56 [0077]. 
Regarding claim 14, at least one of the apertures 52 is considered to be a viewing aperture permitting viewing of an extent of relative telescoping of the plate portions. 
Regarding claims 15 and 16, the first and second plates 32/34 each include a head portion (portion of both plates including apertures 40 for receiving fasteners 182). 
Regarding claim 17, the term ‘angled’ is understood to mean ‘extending along some angle’. The heads of the plates are inherently angled relative to other portions of the plate portions. The head portions are clearly designed in order to conform to first and second bones (vertebrae) as described throughout Freid. Additionally, inclusion of particular angles into the plates is discussed at [0069], etc. 
Regarding claim 18, the head portions are curved to conform to the bones. [0012], [0069], etc. 
Regarding claim 19, the first plate portion 32 includes a narrowed portion adjacent the head portion, in the region of 32 which overlaps with 34 and is thinner, of the first plate portion 32.  
Regarding claim 20, the amount of compression applied by a surgeon during a surgical procedure is considered an ‘initial amount of static compression’. A dynamic compression is considered read upon by the additional movement of the plates closer to one another to accommodate settling/subsidence of vertebrae as at [0011], [0075], etc. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799